Title: From George Washington to Robert Howe, 13 August 1783
From: Washington, George
To: Howe, Robert


                        
                            Dr Sir
                            Head Quarters August 13th 1783.
                        
                        Your Letter of the 23d July was handed to me on my Return from the Northward.
                        The advanced Season of the Year makes it absolutely necessary that the Troops and every thing destined for
                            the Posts on our Western Frontiers, should be put in a situation to move, the moment we can learn when the British will
                            evacuate them. I must therefore desire you to order back four or five hundred Men of your Command to replace such as may
                            be sent to the Westward. You may send a whole Corps or detachment as may be most convenient; though I think the former
                            preferable. No time should be lost in putting them on the march and you will direct them to take the lower Road by
                            Elizabeth Town &c. that they may be ready to turn off to the Lines or otherwise, as they may receive my Orders. I
                            am &c.
                        
                            G. Washington
                        
                    